Dismissed and Memorandum Opinion filed July 13, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00555-CR

                       EX PARTE HENRY EARL ESTER


                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1516620

                          MEMORANDUM OPINION

      This is an attempted appeal of the trial court’s June 27, 2019 denial of
pretrial habeas-corpus relief. After filing his application for a writ of habeas corpus
on March 29, 2919, appellant entered a plea of true to the State’s motion to
adjudicate guilt, which the trial court granted and imposed sentence of
imprisonment for three years on June 27, 2019.

      A habeas-corpus applicant must be illegally restrained to be entitled to relief.
Ex Parte Weise, 55 S.W.3d 617, 619 (Tex. Crim. App. 2001). When appellant
entered a plea of true to the State’s motion adjudicating guilt, his habeas-corpus
proceeding was rendered moot. When the premise of a habeas-corpus application
is destroyed by subsequent developments, the legal issues raised thereunder are
rendered moot. Saucedo v. State, 795 S.W.2d 8, 9 (Tex. App.—Houston [14th
Dist.] 1990, no writ). On June 16, 2021, this court transmitted notice to all parties
of the court’s intent to dismiss the appeal for want of jurisdiction. Appellant has
not responded.

      Accordingly, we dismiss the appeal for want of jurisdiction.

                                  PER CURIAM

Panel Consists of Justices Wise, Jewell, and Spain.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2